In an action for (1) the wrongful death, and (2) the pain- and suffering of the deceased, judgment in favor of plaintiff and against defendant reversed on the law and the facts and a new trial granted, with costs to abide the event. The jury’s verdict was recorded as $12,000 for the plaintiff on the second cause of action, and $775 for hospital, funeral and other expenses under the first cause of action. The complaint, however, demands but $5,000 damages under the second cause of action. There appears from the record to be some question as to whether the jury intended to award the sum of $12,000 as damages in the first cause of action or, perhaps, in both causes of action. In any event, there is an apparent error which cannot now be corrected but could only be the subject of action on a trial. Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ., concur.